Exhibit 10.02

 

 

 

 

 

 

 

AGREEMENT OF LEASE

 

between

 

OAKLAND COMMERCE CENTER, LLC

 

And

 

FLEXSHOPPER, LLC

 

 

 

 

 

 

 

 



OAKLAND COMMERCE CENTER, LLC

 

Table of Contents

 

BASIC PROVISIONS
DEFINITIONS

 

Article 1     DEMISE OF PREMISES AND COMMENCEMENT DATE 8 Article 2     COMMON
AREAS 8 Article 3     RENT 9 Article 4     SECURITY 10 Article 5     ASSIGNMENT
AND SUBLETTING 11 Article 6     REPAIRS, MAINTENANCE AND UTILITIES 13
Article 7     COMPLIANCE WITH LAW 15 Article 8     ALTERATIONS 16
Article 9     INSURANCE 16 Article 10   DAMAGE AND DESTRUCTION; EMINENT DOMAIN
19 Article 11   RENT ABATEMENT 20 Article 12   QUIET POSSESSION 21
Article 13   DEFAULT; REMEDIES AND DAMAGES 22 Article 14   UNAVOIDABLE DELAYS,
FORCE MAJEURE 24 Article 15   NOTICES 25 Article 16   ACCESS 25
Article 17   SIGNS 26 Article 18   END OF TERM 26 Article 19   HOLDING OVER 26
Article 20   INDEMNITY 27 Article 21   SUBORDINATION 28
Article 22   CERTIFICATES 28 Article 23   PARKING SPACES; USE OF EXTERIOR AREAS
29 Article 24   WAIVER PROVISIONS 30 Article 25   MISCELLANEOUS 31

 



Page 2 of 36

 

 

THIS LEASE is made and entered into as of this ____ day of __________, 2015, by
and between OAKLAND COMMERCE CENTER, LLC (“Landlord”) a Florida limited
liability company, having its principal office at 1900 Glades Rd., Suite 351
Boca Raton, FL 33431 and FLEXSHOPPER, LLC, a Foreign limited liability company
(“Tenant”).

 

NOW, THEREFORE, in consideration of the terms, covenants and conditions herein
set forth, Landlord and Tenant hereby covenant and agree as follows:

 

The following Basic Provisions and Definitions are incorporated into and made a
part of this Lease:

 

BASIC PROVISIONS

 



(1) Complex: 3115-3317 NW 10th Terrace & 3401-3411 NW 9th Avenue, Ft.
Lauderdale, Florid       (2) Building: 3115 NW 10th Terrace, Fort Lauderdale,
Florida 33309       (3) Premises: Suite 110, 111 & 112, consisting of
approximately 4,425 square feet       (4) Permitted Use: Office       (5)
Estimated Commencement   Date: September 1, 2015       (6) Expiration Date:
Forty-eight (48) months after commencement date       (7) Term: Forty-eight (48)
months       (8) Security: $5,199.38      

 

(9) Base Rent:   Period   Annual Base Rent   Monthly Base Rent       9/1/15 –
8/31/16   62,392.50   5,199.38       9/1/16 – 8/31/17   64,251.00   5,354.25    
  9/1/17 – 8/31/18   66,198.00   5,516.50       9/1/18 – 8/31/19   68,189.25  
5,682.44

 



(10) Base Year: Calendar year 2015       (11) Tenant’s Percentage: Initially
2.8% subject to adjustment per terms of the Lease       (12) Sales Tax: Tenant
shall remain liable for the payment of sales tax applicable to the laws of the
State of Florida      



Page 3 of 36

 

 

(13) Tenant’s Address: FLEXSHOPPER, LLC (Corporate)     2700 N. Military Trail,
Suite 200     Boca Raton, FL 33431       (14) Landlord’s Address: Oakland
Commerce Center, LLC     c/o PIMO Capital     1900 Glades Rd., Suite 351    
Boca Raton, FL 33431       (15) Parking Spaces: 18 parking spaces subject to
Article 23       (16) Broker: Nexvel Properties, LLC       (17) Exhibits: The
following exhibits annexed hereto are hereby incorporated herein and made a part
hereof:

 



  Exhibit A – Site Plan           Exhibit B – Floor Plan           Exhibit C –
Rules & Regulations           Exhibit D – Landlord’s/Work           Exhibit E –
Termination Option

 

Page 4 of 36

 

 

DEFINITIONS

 

(1) “Additional Rent” means any and all sums due or becoming due pursuant to the
terms of this Lease for any reason with the exception of Base Rent, including,
without limitation, attorneys fees and court costs.

 

(2) “Alteration(s)” means any and all installations, changes, additions or
improvements to the Premises made by or at the request of Tenant, other than the
Landlord’s Work.

 

(3) “Base Operating Expenses” means the Operating Expenses incurred by Landlord
in the Base Year.

 

(4) “Base Taxes” means the Taxes incurred by Landlord in the Base Year.

 

(5) “Building” means the building designated in the Basic Provisions section of
this Lease.

 

(6) “Commencement Date” means the later of (i) the day on which possession of
the Premises is delivered to Tenant ready for occupancy, or (ii) September 1,
2015.

 

(7) “Common Areas” means those portions of the Complex and services which are
generally available to any and all of the owners, tenants or users of the
Complex and the business invitees of such owners, tenants or users.

 

(8) “Complex” means the Building, the Common Areas and any other improvements on
that certain developed parcel of real property designated as “Complex” in the
Basic Provisions section of this Lease and as shown on Exhibit A.

 

(9) “Fee Mortgagee” means any person or entity which Landlord notifies Tenant
has a mortgage against the Complex or Building.

 

(10) “Governmental Authorities” means all federal, state, county and municipal
governments and appropriate departments, commissions, boards, subdivisions, and
officers thereof.

 

(11) “Hazardous Materials” means any substances, materials, wastes, pollutants
and the like which are defined as hazardous or toxic in, and/or regulated by (or
become defined in and/or regulated by), any Legal Requirements.

 

(12) “HVAC System” means the heating, air conditioning and ventilation systems,
and all component parts of such systems, installed by Landlord for the purpose
of supplying ventilation, heat and/or cooling to the Premises, excluding any
supplemental units servicing the Premises in whole or part.

 



Page 5 of 36

 

 

(13) “Interest Rate” means the Prime Rate (hereinafter defined) plus five
percent (5%).

 

(14) “Lease” means this lease as same may be amended, modified, extended or
renewed.

 

(15) “Lease Month” means each calendar month commencing (i) on the Commencement
Date if the Commencement Date falls on the first day of a calendar month, or
(ii) if the Commencement Date is not the first day of a calendar month, on the
first day of the month following the Commencement Date with the first Lease
Month to include the initial partial calendar month in which the Commencement
Date falls.

 

(16) “Legal Requirements” means any and all applicable laws and ordinances and
the orders, rules, regulations and requirements of all Governmental Authorities
which may be applicable to the Lease.

 

(17) “Operating Expense(s)” means any and all amounts incurred by Landlord in
any calendar year in connection with Landlord’s responsibilities under this
Lease and/or to operate, manage, maintain and repair the Complex, including,
without limitation, (i) wages, salaries and worker’s compensation (including
employee benefits and unemployment and social security taxes and insurance) of
staff performing services in connection with the Complex, and (ii) management
fees (not to exceed five percent (5%) of all Rent collected by Landlord from all
tenants in the Complex).

 

(18) “Personalty” means any and all personal property of any type (including,
without limitation, inventory, fixtures, equipment, machinery and vehicles)
belonging to Tenant and located in or about the Building, the Premises and/or
the Complex.

 

(19) “Premises” means the portion of the Building designated in the Basic
Provisions section of this Lease, as shown on Exhibit B.

 

(20) “Prime Rate” means the prime interest rate for short term (90 day)
unsecured loans as published from time to time by the Wall Street Journal.

 

(21) “Repair(s)” means any and all maintenance, repairs, replacements,
alterations and additions required to maintain the Premises and/or the Complex
to the standard to which similar properties are maintained in the community in
which the Complex is located.

 

(22) “Rent” means any and all Base Rent and/or Additional Rent.

 

(23) “Rules and Regulations” – means the Rules and Regulations set out in
Exhibit C, subject to the provisions of Section 25.1.

 

(24) “Security” means the amount specified in the Basic Provisions, subject to
the provisions of Article 4.

 



Page 6 of 36

 

 

(25) “Square Feet” refers to the total number of square feet of floor area of
all floors in the Building, including any mezzanine or basement space, as
measured from the exterior faces of the exterior walls and/or the center line of
any common walls. The Square Feet of the Premises shall conclusively be the
number of Square Feet indicated in the Basic Provisions, which number includes a
factor which takes into account the Common Areas.

 

(26) “Taking” means a legal transfer of ownership and/or possession, whether
temporary or permanent, for any public or quasi-public use by any lawful power
or authority by exercise of the right of condemnation or eminent domain or by
agreement between Landlord and those having the authority to exercise such
right.

 

(27) “Taxes” means any and all real estate taxes and general, special and
betterment assessments, incurred by Landlord as owner of the Complex in any
calendar year, including, without limitation, all water and sewer charges, and
any taxes, fees and charges imposed in lieu of or in addition to the foregoing
due to a future change in the method of taxation. Nothing contained in this
Lease shall require Tenant to pay any estate, inheritance, succession, corporate
franchise or income tax of Landlord, nor shall any of same be deemed Taxes,
except to the extent same are substituted in lieu of other forms of Taxes. Any
Taxes for a calendar tax year only a part of which is included within the Term,
shall be adjusted between Landlord and Tenant on the basis of a 365-day year as
of the Commencement Date or the Expiration Date or sooner termination of the
Term, as the case may be, for the purpose of computing Tenant’s Tax Payment.

 

(28) “Tenant’s Percentage” means the number of Square Feet within the Premises
divided by the number of Square Feet within the Building. Landlord shall
proportionally increase or decrease Tenant’s Percentage if the number of Square
Feet in the Building increases or decreases due to additional development,
subdivision, demolition, condemnation, or similar reasons.

 

(29) “Vesting Date” means the date of vesting of title or transfer of
possession, whichever is earlier, if the Complex, Building, Premises or any
portion thereof is the subject of a Taking.

 

(30) “Year End Reconciliation” means an itemized statement of the difference, if
any, between (i) the Tax Payment due and the actual amount of Estimated Tax
Payments made by Tenant for the preceding calendar year and (ii) the Operating
Expense Payment due and the actual amount of Estimated Operating Expense Payment
made by Tenant for the preceding calendar year.

 

Page 7 of 36

 

 

Article 1 DEMISE OF PREMISES AND COMMENCEMENT DATE

 

Section 1.1 Demise. Landlord is the owner of the Complex and hereby leases the
Premises to Tenant for the Term. Tenant hereby takes the Premises from Landlord,
subject to all liens, encumbrances, easements, restrictions, covenants, zoning
laws and regulations affecting and governing the Premises. Tenant shall use the
Premises for the Permitted Use and for no other use or purpose.

 

Section 1.2 Delivery and Acceptance. Upon full and final execution and delivery
of this Lease, Landlord shall deliver, and Tenant shall accept delivery and
possession of the Premises. The Premises shall be delivered in “broom clean”,
but otherwise in “AS IS, WHERE IS” condition. If the Premises are not ready for
Tenant’s occupancy at the time of the Estimated Commencement Date, Landlord
shall have no liability to Tenant for any delay and this Lease shall not be
affected thereby, except that the Commencement Date shall be the actual date of
delivery of possession of the Premises to Tenant. Upon entering into possession
of the Premises, Tenant shall conclusively be deemed to have accepted the
Premises in its then “AS IS, WHERE IS” condition, including, without limitation,
as regards the title thereto, the nature, condition and usability thereof, and
the use or uses to which the Premises may be put, and shall be deemed to have
assumed all risk, if any, resulting from any patent defects and from the failure
of the Premises to comply with all Legal Requirements applicable thereto. Except
as specifically provided in Exhibit D, Landlord shall not be required to perform
any work to prepare the Premises for Tenant’s intended use.

 

Section 1.3 Commencement Date Letter. After determination of the Commencement
Date, Landlord may send Tenant a commencement letter confirming the Commencement
Date, the Expiration Date and any other variable terms of the Lease. The
commencement letter, which may be delivered by regular mail, shall become a part
of this Lease and shall be binding on Tenant and Landlord if Tenant does not
give Landlord notice of its disagreement with any of the provisions of such
commencement letter within ten (10) days after the date of such letter.

 

Article 2 COMMON AREAS

 

Section 2.1 Use of Common Areas. Beginning on the Commencement Date, Tenant
shall have the nonexclusive right to the use of the Common Areas in common with
others.

 

Section 2.2 Complex and Building. Provided Landlord makes commercially
reasonable efforts to avoid interfering with Tenant’s use and occupancy of the
Premises, Landlord shall have the right (i) to add to, or subtract from, the
Common Areas, the Complex and/or the Building as Landlord may elect and Tenant
shall not be entitled to any compensation as a result thereof, nor shall same be
deemed an actual or constructive eviction, (ii) to erect, use and maintain
pipes, ducts, shafts and conduits in and through the Premises, and (iii) to
temporarily close any part of the Common Areas for such time as may be required
to prevent a dedication thereof or an accrual of any rights in any person or in
the public generally therein, or when necessary for the maintenance or repair
thereof, or for such other reason as Landlord in its judgment may deem necessary
or advisable.

 



Page 8 of 36

 

 

Article 3 RENT

 

Section 3.1 Rent.

 

(a) All payments of Rent shall be paid to or on behalf of Landlord in lawful
money of the United States, without prior demand or notice. All payments of Rent
shall be delivered to Landlord at the address set forth in this Lease or to any
other place designated by Landlord. Tenant’s obligation to pay Rent accruing or
on account of any time period during the Term shall survive the Expiration Date.

 

(b) The first and last full monthly installment of Base Rent and Sales Tax shall
be paid to Landlord simultaneous with execution of this Lease by Tenant.
Thereafter, Base Rent shall be paid in equal monthly installments in advance on
or before the first day of each month during the Term.

 

(c) Except as otherwise expressly and specifically provided to the contrary in
this Lease, no abatement, diminution or reduction of Rent shall be claimed by or
allowed to Tenant, or any persons or entities claiming under Tenant, under any
circumstances for any cause or reason.

 

Section 3.2 Tenant’s Tax Payment and Property Insurance Payment

 

(a) Real Estate Taxes: Lessee shall pay as additional rent starting in 2016 and
continuing through the remainder Term of this Lease Tenant’s Percentage of the
increase, if any, in real estate taxes from the prior year. After each calendar
year, Landlord shall furnish tenant a statement of the actual taxes and a
statement of the prior year’s taxes and Tenant shall pay to Landlord Tenant’s
Percentage of the increase if applicable, if any, no later than Ten (10) days
after notice from Landlord to Tenant.

 

(b) Property Insurance: Lessee shall pay as additional rent starting in 2016 and
continuing through the remainder Term of this Lease Tenant’s Percentage of the
increase, if any, in Landlord’s Fire, All Risk, Property Damage and General
Liability insurance premiums from the prior year’s insurance premiums for same.
After each calendar year, Landlord shall furnish tenant a statement of the
actual insurance premiums and a statement of the prior year’s insurance premiums
and Tenant shall pay to Landlord Tenant’s Percentage of the increase, if any, no
later than Ten (10) days after notice from Landlord to Tenant.

 

Section 3.3 Late Charge. If any Rent is not paid to Landlord within ten (10)
days after its due date, a late charge equal to ten percent (10%) of the then
late payment shall be automatically due from Tenant to Landlord (“Late Charge”).
The Late Charge is in compensation of Landlord’s additional costs of processing
late payments.

 



Page 9 of 36

 

 

Article 4 SECURITY

 

(a) Tenant has, simultaneously with the execution hereof, deposited with
Landlord the Security for the faithful performance and observance by Tenant of
the terms of this Lease. Landlord may retain, use, or apply the whole or part of
the Security to the extent required for payment of any: (i) Rent; (ii) loss or
damage that Landlord may suffer by reason of an Event of Default by Tenant
including, without limitation, any damages incurred by Landlord or deficiency
resulting from the re-letting of the Premises, whether such damages or
deficiency accrues before or after summary proceedings or other reentry by
Landlord; (iii) costs incurred by Landlord in connection with the cleaning or
repair of the Premises upon expiration or earlier termination of this Lease.
Landlord shall not be obligated to apply the Security and the Landlord’s right
to bring an action or special proceeding to recover damages or otherwise to
obtain possession of the Premises before or after Landlord’s declaration of the
termination of this Lease for nonpayment of Rent or for any other reason shall
not be affected by reason of the fact that Landlord holds the Security. The
Security will not be a limitation on the Landlord’s damages or other rights and
remedies available under this Lease, or at law or equity; nor shall the Security
be a payment of liquidated damages or advance of the Rent or any component
thereof.

 

(b) If Landlord uses, applies, or retains all or any portion of the Security,
Tenant will restore the Security to its original amount immediately upon written
demand from Landlord. Tenant’s failure to strictly comply with this requirement
shall be an Event of Default.

 

(c) Subject to applicable Legal Requirements and requirements of Landlord’s
lender(s), Landlord may commingle the Security with its own funds. Landlord
shall not be required to keep the Security in an interest bearing account. Upon
expiration or earlier termination of the Lease, Landlord will return the
Security to the then current Tenant and Landlord shall be deemed released by
Tenant from all liability for the return of the Security. If any part of
Landlord’s property of which the Premises forms a part is sold, leased or
otherwise legally transferred (including to a mortgagee upon foreclosure of its
mortgage), Landlord shall transfer the Security to the successor entity, and,
upon such transfer, Landlord shall be deemed released by Tenant from all
liability for the return of the Security; and Tenant shall look solely to the
Landlord’s successor for the return of the Security.

 

(d) The Security shall not be mortgaged, assigned, or encumbered by Tenant, and
neither Landlord nor its successors or assigns shall be bound by any such
mortgage, assignment or encumbrance.

 

(e) If Tenant fully and faithfully complies with all of the terms, covenants,
conditions and provisions of this Lease, Landlord shall, within sixty (60) days
after the later of the Expiration Date and the date of surrender of possession
of the Premises to Landlord in accordance with this Lease, return to Tenant the
Security, or such portion thereof as shall then remain, less an estimated amount
due for any unpaid Operating Expense Payment and/or Tax Payment.

 



Page 10 of 36

 

 

Article 5 ASSIGNMENT AND SUBLETTING

 

Section 5.1 Assignment and Subletting.

 

(a) Except as otherwise set out in this Article, Tenant shall not mortgage,
encumber or assign its interest in this Lease or sublet all or any part of the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

(b) Landlord’s consent to any one assignment or sublease will not act as a
waiver of the requirement of obtaining the Landlord’s consent to any subsequent
assignment or sublease.

 

(c) Should Tenant wish to assign this Lease or sublet any portion of the
Premises, Tenant shall submit to Landlord a written request (“Tenant’s Request”)
for Landlord’s consent to such assignment or subletting. Tenant’s Request shall
include, at a minimum, the name and address of the proposed assignee or
subtenant, the proposed use of the Premises, financial statements of the
proposed assignee or sublessee in form satisfactory to Landlord, a copy of the
proposed assignment or sub-lease and any other documentation reasonably required
by Landlord.

 

(d) Notwithstanding anything contained in this Lease to the contrary, Landlord
shall not be obligated to consider any request by Tenant to consent to any
proposed assignment of this Lease or sublet of all or any part of the Premises
unless (i) Tenant is current in payment of Rent, and (ii) each request by Tenant
is accompanied by a nonrefundable fee payable to Landlord in the amount of Five
Hundred and 00/100 Dollars ($500.00) to cover Landlord’s expenses incurred in
processing each Tenant’s Request. Neither Tenant’s payment nor Landlord’s
acceptance of the said fee shall be construed to impose any obligation
whatsoever upon Landlord to consent to Tenant’s Request. Landlord shall have the
right to charge Tenant an additional or higher fee in the event the processing
of the proposed assignment or subletting shall require more than two (2) hours
to negotiate and/or draft the necessary documents.

 

(e) Landlord and Tenant agree that any one of the following factors will be
reasonable grounds for declining the Tenant’s request:

 

(i) financial strength of the proposed subtenant/assignee is not of the strength
Landlord would require of any prospective tenant for similar properties in the
Complex as of the date of the request;

 

(ii) business reputation of the proposed subtenant/assignee is not in accordance
with generally acceptable commercial standards and the businesses of other
tenants in the Complex;

 



Page 11 of 36

 

 

(iii) the proposed subtenant/assignee is an existing tenant or occupant of the
Complex, or a person or entity with whom Landlord is then dealing with regard to
leasing space in the Complex, or with whom Landlord has had any dealings within
the past six months with regard to leasing space in the Complex;

 

(iv) use of the Premises will violate the exclusive right(s) of any other tenant
of the Complex, any other agreements affecting the Premises, the Landlord or
other tenants.

 

(f) If Tenant sublets all or part of the Premises, for a net consideration (i.e.
all rent and other forms of income or payment to Tenant from the subtenant less
all actual, reasonable and necessary brokerage commissions and other costs
incurred by Tenant in obtaining a subtenant) which is in excess of the Rent
accruing under the Lease during the term of the sublease, then Tenant shall pay
to Landlord, as Additional Rent, fifty percent (50%) of such excess
consideration.

 

Section 5.2 Change of Control. Excluding the sale of corporate shares held by
the general public and traded through a nationally recognized stock exchange,
the sale, assignment, transfer or other disposition of any of the issued and
outstanding capital stock of Tenant (or of any successor or assignee of Tenant
which is a corporation), or of the interest of any general partner in a
partnership constituting Tenant hereunder, or of the interest of any member of a
limited liability company, joint venture, syndicate or other group which may
collectively constitute Tenant hereunder, shall result in changing the control
of Tenant or such other corporation or such partnership, limited liability
company, joint venture, syndicate or other group, such sale, assignment,
transfer or other disposition shall be deemed an assignment of this Lease. For
the purposes of this Section, “control” of any corporation shall be deemed to
have changed, if, in one or more transactions, any person or group of persons
purchases or otherwise succeeds to more than fifty percent (50%) in the
aggregate of the voting power for the election of the Board of Directors of such
corporation and “control” of a partnership, a limited liability company, joint
venture, syndicate or other group shall be deemed to have changed if, in one or
more transactions, any person or group of persons purchases or otherwise
succeeds to more than fifty percent (50%) in the aggregate of the general
partners’ or other active interest in such limited liability company, joint
venture, syndicate or other group.

 

Section 5.3 Continuation of Liability. Regardless of any assignment, subletting
or other transfer by Tenant of any of Tenant’s rights or obligations under this
Lease, Tenant shall continue to be and remain liable hereunder. Any violation of
any provision of this Lease, whether by act or omission, by any assignee,
subtenant or similar occupant, shall be deemed a violation of such provision by
Tenant, it being the intention and meaning of the parties hereto that Tenant
shall assume and be liable to the Landlord for any and all acts and omissions of
any and all assignees, subtenants and similar occupants.

 

Section 5.4 Default after Transfer. If the Premises or any part thereof is
sublet or occupied by anybody other than Tenant, Landlord may, after an Event of
Default by Tenant, and without notice to Tenant collect rent from the assignee,
subtenant or occupant, and apply the net amount collected to the Rent due from
Tenant, but no such collection shall be deemed an acceptance of the subtenant or
occupant as tenant, or a release of Tenant from the further performance by
Tenant of the terms of this Lease.

 



Page 12 of 36

 

 

Section 5.5 Recapture. Landlord shall have the right, within forty five (45)
days after Landlord’s receipt of Tenant’s Request, to terminate this Lease on
notice (a “Recapture Notice”) to Tenant. If Landlord gives a Recapture Notice,
Tenant shall have five (5) calendar days from receipt of such Recapture Notice
to rescind, in writing, the Tenant’s Request and, upon such rescission, both the
Recapture Notice and Tenant’s Request shall be deemed withdrawn, null and void.
If Tenant’s Request is not so rescinded within the permitted time period, then
this Lease shall terminate (in whole if Tenant’s Request is for an assignment of
the Lease or subleasing of all or substantially all of the Premises, or with
respect to that part of the Premises which is the subject of a subletting if
Tenant’s Request is for a subletting of less than substantially all of the
Premises) (that portion, whether the whole or a part, of the Premises which is
the subject of Tenant’s Request is hereinafter referred to as the “Subject
Portion”) on the date which is thirty (30) days after the date of the Recapture
Notice (the “Surrender Date”). Tenant shall vacate the Subject Portion on or
before the Surrender Date and deliver possession of the Subject Portion to
Landlord in the condition required by this Lease. Effective as of the Surrender
Date, neither Landlord nor Tenant shall have any further obligations under this
Lease with respect to the Subject Portion, except for those rights and
obligations which survive expiration or termination of the Lease. Effective as
of the Surrender Date, all Rent shall be adjusted on a pro rata basis to reflect
the reduced size of the Premises, if applicable.

 

Article 6 REPAIRS, MAINTENANCE AND UTILITIES

 

Section 6.1 Tenant’s Obligations.

 

(a) Except as otherwise provided in this Lease, Tenant shall, at no cost or
expense to Landlord:

 

(i) Repair the interior of the Premises as and when needed to preserve them in
good working order and condition;

 

(ii) Provide for janitorial services and general cleaning of the Premises;

 

(iii) Provide interior pest control

 

(b) If the Premises has a point of entry and exit on the exterior of the
Building, Tenant shall keep the sidewalk adjoining the Premises free from
rubbish, dirt, garbage and other refuse.

 

(c) All damage to the Premises or Building, or to their fixtures, appurtenances
and equipment caused by Tenant, its servants, employees, agents, visitors or
licensees, shall be repaired promptly by Tenant at no cost or expense to
Landlord and to Landlord’s reasonable satisfaction. Tenant shall cause all
Repairs to be made in a good and workmanlike manner and in accordance with the
provisions of this Lease. If after twenty (20) days’ notice Tenant has failed to
proceed with due diligence to make the required Repairs the same may be made by
Landlord at Tenant’s expense, and any expense incurred by Landlord, for said
Repairs shall be paid to Landlord as Additional Rent within ten (10) calendar
days after delivery of a bill or statement to Tenant.

 



Page 13 of 36

 

 

(d) Any supplemental HVAC units, whether installed by Landlord or Tenant or left
by a previous tenant, and any Tenant installed lighting shall be Tenant’s sole
responsibility to maintain and repair. Landlord shall have no obligation to
repair, maintain or replace such HVAC units or lighting.

 

(e) Tenant is required to separate waste in accordance with Legal Requirements.

 

Section 6.2 Landlord’s Obligations and Services.

 

(a) Landlord agrees to make all Repairs to the major electrical failures in
excess of $200.00, (but not including general maintenance items, i.e. light
bulbs, light fixtures and lighting ballasts), the structural, plumbing and
mechanical portions and exterior surfaces of the Building, the roof, the roof
gutters, and operate and Repair the Common Areas.

 

(b) Landlord shall additionally provide the following services to Tenant:

 

(i) Operation and Repair of HVAC System in a manner consistent with the standard
to which similar properties are maintained in the area, the cost of same being
included in Operating Expenses. Air cooling and heat. Tenant agrees to abide by
all regulations and requirements which Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC System. Landlord shall have free
access to any and all components of the HVAC System; and Tenant agrees that
there shall be no construction of partitions or other obstructions which might
interfere with Landlord’s full access thereto. Tenant agrees that Tenant, its
agents, employees or contractors shall not at any time enter the said enclosures
or tamper with, adjust, touch or otherwise in any manner affect the HVAC System.

 

(c) Tenant acknowledges that Landlord shall not be providing the security which
Tenant may require with respect to its Permitted Use(s).

 

(d) Landlord reserves the right to undertake such Complex-wide Repairs and
provide such Complex-wide services as it deems necessary to preserve and promote
the good physical condition of the Building and such costs shall be deemed
Operating Expenses.

 

Section 6.3 Utilities.

 

(a) The following utilities will be made available at the Premises:

 

(i) electricity for the Premises, which shall be directly metered, billed to and
paid by Tenant.

 



Page 14 of 36

 

 

(ii) water service, the cost of which shall be included in Operating Expenses.

 

(iii) sewer service, the cost of which shall be included in Operating Expenses.

 

(b) Tenant agrees to pay or cause to be paid all charges for utilities of any
kind which are billed directly to Tenant, and agrees to indemnify, defend and
save Landlord harmless against any liability or damages for such charges.

 

(c) Tenant covenants and agrees that its use of utility services will not exceed
either the capacity or maximum load of the utility lines serving the Premises or
which may from time to time be prescribed by applicable Governmental
Authorities.

 

(d) Unless the direct and proximate result of the gross negligence or willful
misconduct of Landlord, its agents, servants or employees, Landlord shall in no
event be liable or responsible to Tenant for any loss, damage or expense which
Tenant may sustain or incur if either the quantity or character of utility
services is changed or is no longer available or suitable for Tenant’s purposes.

 

Article 7 COMPLIANCE WITH LAW

 

Section 7.1 Legal Requirements. Tenant shall, at its expense throughout the
Term, promptly comply, or cause compliance, with all Legal Requirements of all
Governmental Authorities which may be applicable to the Premises or the use or
manner of use of the Premises.

 

Section 7.2 Hazardous Materials. Tenant agrees to refrain, and to prevent its
employees, invitees, agents, contractors and subtenants, from utilizing or
storing any Hazardous Materials in the Complex, except for cleaning fluids and
common office supplies in de minimis quantities for normal cleaning use within
the Premises which shall be stored in proper containers and in compliance with
Legal Requirements. Tenant hereby covenants and agrees to indemnify, defend and
hold Landlord harmless from and against any and all claims, actions,
administrative proceedings, judgments, damages, penalties, costs, expenses,
losses and liabilities of any kind or nature that arise (indirectly or directly)
from or in connection with the presence (or suspected presence), release (or
suspected release), spill (or suspected spill) or discharge (or suspected
discharge) of any Hazardous Materials in, on or about the Complex at any time
resulting from the acts or omissions of Tenant, its subtenants or their
respective employees, agents or contractors. Without limiting the generality of
the foregoing, the indemnity set forth above shall specifically cover any
investigation, monitoring and remediation costs.

 



Page 15 of 36

 

 

Article 8 ALTERATIONS

 

Section 8.1 Permitted Alterations. Tenant shall be permitted to make any
Alteration(s) which (i) are not structural in nature and/or do not affect the
structural portions of the Building, (ii) do not exceed Ten Thousand Dollars
($10,000.00) in the aggregate during the Term and (iii) do not require any
permit or other form of legal authority (collectively, “Permitted Alterations”).
Any and all other Alterations shall require the prior written consent of
Landlord, which consent shall not be unreasonably withheld.

 

Section 8.2 Requirements.

 

(a) All Alterations, including Permitted Alterations, shall be made at no cost
or expense to Landlord.

 

(b) Tenant shall submit to Landlord a copy of any plans and specifications
prepared in connection with any Alteration except Permitted Alterations
(including layout, architectural, mechanical and structural drawings).

 

(c) Before commencing any Alteration, Tenant shall provide, or shall cause its
contractor to provide, any necessary and appropriate riders for fire and
extended coverage, and commercial general liability and property damage
insurance, covering the risks during the course of such Alteration and obtain
and pay for all necessary permits and authorizations. Landlord agrees to join in
the application for such permits or authorizations upon request of Tenant if
necessary provided Landlord is promptly reimbursed for any filing or other
costs, fees or expenses incurred and Tenant otherwise indemnifies Landlord for
all losses, costs, claims and expenses incurred by Landlord in connection
therewith.

 

(d) All Alterations shall be made with reasonable diligence, in a good and
workmanlike manner, by contractor(s) approved by Landlord in Landlord’s sole
discretion and in compliance with all applicable Legal Requirements. Upon
completion, Tenant shall obtain and deliver to Landlord any necessary amendment
to the certificate of occupancy.

 

Section 8.3 Ownership. All Alterations shall remain the property of Tenant and
shall be removed by Tenant upon expiration or earlier termination of the Lease.
Notwithstanding the foregoing, Tenant may request Landlord’s consent to abandon
any Alteration(s) provided such request is submitted to Landlord, in the form of
a Notice, prior to commencing the Alteration. Landlord may grant or withhold its
consent to such request in Landlord’s sole discretion and failure of the
Landlord to respond to such request shall be deemed a denial. Any Alteration
abandoned by Tenant with Landlord’s consent shall immediately become the sole
property of Landlord.

 

Article 9 INSURANCE

 

Section 9.1 Tenant’s Coverages.

 

(a) Commencing with the Commencement Date and throughout the Term, Tenant shall,
at Tenant’s cost and expense, provide and cause to be maintained:

 

(i) commercial general liability insurance (including contractual liability
coverage) issued on an occurrence basis, insuring against claims for bodily
injury, death or property damage that may arise from or be occasioned by (x) the
condition, use or occupancy of the Premises, the sidewalks adjacent thereto, and
the loading docks and other appurtenances, or (y) any act, omission or
negligence of Tenant, its subtenants, or their respective contractors,
licensees, agents, servants, employees, invitees or visitors; such insurance to
afford minimum protection of not less than $1,000,000.00 combined single limit
per occurrence. The liability insurance requirements hereunder may be reviewed
by Landlord every two (2) years for the purpose of increasing (in consultation
with their respective insurance advisors) the minimum limits of such insurance
from time to time to limits which shall be reasonable and customary for similar
facilities of like size and operation in accordance with generally accepted
insurance industry standards;

 



Page 16 of 36

 

 

(ii) commercial property insurance (including coverages against loss or damage
by fire, lightning, windstorm, hail, explosion, vandalism and malicious
mischief, riot and civil commotion, smoke and all other perils now or hereafter
included in extended coverage endorsements) covering Tenant’s merchandise,
inventory, trade fixtures, furnishings, equipment and leasehold improvements for
the full replacement value on an agreed amount basis, including all items of
personal property of Tenant located on, in or about the Premises, in an amount
equal to one-hundred percent (100%) of the actual replacement cost thereof (with
provisions for a deductible as shall be reasonable in comparison with similar
properties);

 

(iii) business interruption insurance in such amounts as will reimburse Tenant
for direct and indirect loss of earnings attributable to those events commonly
insured against by reasonably prudent tenants and/or attributable to Tenant’s
inability to access or occupy all or part of the Premises; and

 

(iv) during performance of any Alteration, Tenant shall maintain Worker’s
Compensation, public liability and builder’s risk form of casualty insurance in
amounts appropriate to the status of the construction being performed by Tenant.
In addition, all contractors working on behalf of Tenant shall provide evidence
of coverage, equal to the requirements of Tenant, and in the case of the public
liability and builder’s risk form of casualty insurance policies, naming
Landlord as an additional insured.

 

(b) If Tenant fails to maintain the required insurance the same may be purchased
by Landlord at Tenant’s expense, and any expense therefor incurred by Landlord,
with interest thereon at the Interest Rate, shall be paid to Landlord as
Additional Rent after receipt of a bill or statement.

 

(c) All insurance policies required to be maintained by Tenant pursuant to this
Article shall be effected under policies issued by insurers which are permitted
to do business in the State where the Complex is situated and rated “A/VIII” by
A.M. Best Company, or any successor thereto. Tenant shall provide to Landlord,
and to any Fee Mortgagee, certificates of the policies required to be maintained
pursuant to this Lease. Each such policy shall contain a provision that no act
or omission of the insured shall affect or limit the obligation of the insurance
company to pay the amount of any loss sustained and an agreement by the insurer
that such policy shall not be modified or canceled without at least 30 days’
prior notice to Landlord and to any Fee Mortgagee.

 



Page 17 of 36

 

 

(d) All policies of insurance provided for under this Article, except Workers’
Compensation, shall name Tenant as the insured, and except for Workers’
Compensation, shall name Landlord, “OAKLAND COMMERCE CENTER LLC and Landlord’s
managing agent, PIMO CAPITAL MANAGEMENT” as additional insureds, along with any
Fee Mortgagee pursuant to a standard first mortgagee clause, subject in all
respects to the terms of this Lease.

 

(e) Any insurance provided for in this Article may be effected by a blanket
policy or policies of insurance, provided that the amount of the total insurance
available shall be at least the protection equivalent to separate policies in
the amounts herein required, and provided further that in other respects, any
such policy or policies shall comply with the provisions of this Article. An
increased coverage or “umbrella policy” may be provided and utilized to increase
the coverage provided by individual or blanket policies in lower amounts, and
the aggregate liabilities provided by all such policies shall be satisfactory
provided they otherwise comply with the provisions of this Article.

 

(f) Each policy carried by Tenant shall be written as a primary policy not
contributing with, and not in excess of, coverage carried by Landlord and/or
Landlord’s managing agent.

 

Section 9.2 Landlord’s Coverages. Commencing with the Commencement Date and
throughout the Lease Term, Landlord shall maintain, or cause to be maintained:

 

(a) commercial property insurance covering the Complex, in an amount equal to
one-hundred percent (100%) of the actual replacement cost thereof (exclusive of
the cost of excavations, pavement, foundations and footings) with or without
provisions for a deductible as shall be reasonable in comparison with similar
properties;

 

(b) commercial general liability insurance (including contractual liability)
covering the Common Areas, in an amount not less than $5,000,000 for personal
and bodily injury to all persons in any one occurrence and for property damage;

 

(c) rent insurance, for the benefit of Landlord, covering the risks referred to
in Paragraph (a) above, in an amount equal to all Rent payable for a period of
twelve (12) months commencing on the date of loss;

 

(d) if at any time a steam boiler or similar equipment is located in, on or
about the Building, a policy insuring against loss or damage due to explosion,
rupture or other failure of any boiler, pipes, turbines, engines or other
similar types of equipment; and

 

(e) other coverage as Landlord may reasonably deem necessary and appropriate.

 

If by reason of failure of Tenant to comply with the provisions of this Lease,
including but not limited to the manner in which Tenant uses or occupies the
Premises, Landlord’s insurance rates shall on the Commencement Date or at any
time thereafter be higher than such rates otherwise would be, then Tenant shall
reimburse Landlord, as Additional Rent hereunder, for that part of all insurance
premiums thereafter paid or incurred by Landlord, which shall have been charged
because of such failure or use by Tenant, and Tenant shall make such
reimbursement upon the first day of the month following the billing to Tenant of
such additional cost by Landlord.

 



Page 18 of 36

 

 

Section 9.3 Waiver of Subrogation. Every insurance policy carried by either
party shall include provisions denying to the insurer subrogation rights against
the other party and any Fee Mortgagee to the extent such rights have been waived
by the insured prior to the occurrence of damage or loss. Each party hereby
waives any rights of recovery against the other party for any direct damage or
consequential loss covered by said policies against which such party is
protected, or required hereunder to be protected, by insurance or (by the
inclusion of deductible provisions therein or otherwise) has elected to be
self-insured, to the extent of the proceeds paid under such policies and the
amount of any such self-insurance, whether or not such damage or loss shall have
been caused by any acts or omissions of the other party.

 

Article 10 DAMAGE AND DESTRUCTION; EMINENT DOMAIN

 

Section 10.1 Termination Due to Damage or Destruction. If the Premises, or any
portion thereof, shall be damaged by fire or other casualty, Tenant shall
immediately give Notice thereof to Landlord. If the Building shall be damaged or
destroyed to the extent that the estimated cost of repair or restoration of the
damage or destruction shall be in excess of twenty five percent (25%) of the
replacement cost of the Building, then Landlord shall have the right to
terminate this Lease by giving notice of such election to Tenant within sixty
(60) days after such damage or destruction shall have occurred. If such notice
shall be given, this Lease shall terminate as of the date of Tenant’s receipt of
such Notice. Landlord shall not be required to restore or rebuild the damaged or
destroyed Premises, or any portion thereof, and all insurance proceeds payable
on account of such damage or destruction may be retained by Landlord.

 

Section 10.2 Taking.

 

(a) If a Taking of all or substantially all of the Premises occurs, then this
Lease shall terminate as of the Vesting Date. If there is a Taking of less than
substantially all of the Premises, then this Lease shall terminate on the
Vesting Date with respect to the portion so taken.

 

(b) If there is a Taking of part of the Complex but none of or less than
substantially all of the Premises, Landlord may elect to terminate this Lease if
(i) there is any Taking occurring during the last two (2) years of the Term; or
(ii) in Landlord’s reasonable judgment, it shall not be economically feasible to
restore and replace the Building, the Premises, the Common Areas, the Complex or
part thereof, to tenantable condition capable of being operated as a mixed use
complex in an economical manner. If Landlord elects to terminate this Lease
pursuant to this Section, Landlord shall, within one hundred twenty (120) days
of the Taking, give notice to Tenant, and the Term shall expire as of the last
day of the calendar month in which such Notice is given.

 



Page 19 of 36

 

 

(c) If there is a Taking of more than thirty-three (33%) of the Square Feet of
the Premises, Tenant, subject to Landlord’s lenders’ requirements, may elect to
terminate this Lease if, by reason of the Taking there is a prohibition of the
use of the Premises for Tenant’s actual permitted use thereof. If Tenant elects
to terminate this Lease pursuant to this Section, Tenant shall, within one
hundred twenty (120) days of the Taking, give Notice to Landlord, and the Term
shall expire and come to an end as of the last day of the calendar month in
which such Notice is given.

 

(d) If there is a Taking, then commencing on the Vesting Date, Base Rent shall
be the product of (i) Base Rent immediately preceding the Taking, and (ii) a
fraction, the numerator of which shall be the number of Square Feet within the
Premises remaining after the Taking, and the denominator of which shall be the
number of Square Feet within the Premises immediately preceding the Taking.

 

(e) Tenant shall not be entitled to and hereby waives any and all claims against
Landlord for any compensation or damage for loss of use of the Premises, the
Common Areas or any portion thereof, for any interruption of services required
to be provided by Landlord hereunder, and/or for any inconvenience or annoyance
resulting from any damage, destruction, repair or restoration.

 

(f) All compensation awarded or paid in respect of a Taking shall belong to and
be the property of Landlord without any participation by Tenant. Nothing herein
shall be construed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for moving
expenses; any fixtures or equipment owned by Tenant; and the unamortized cost of
Tenant’s improvements, provided that no such claim shall (x) diminish or
otherwise adversely affect Landlord’s award or the award of any Fee Mortgagee,
or (y) include any value for the leasehold estate created hereby or the
unexpired term of this Lease.

 

Section 10.3 Restoration by Landlord. If the whole or any part of the Premises
or Building shall, during the Term, be damaged or destroyed by fire or other
casualty, or any portion of the Premises be Taken, and this Lease is not
terminated pursuant to the terms hereof, Landlord shall, to the extent of
insurance proceeds or award received by Landlord, repair, restore and/or rebuild
the Premises and or Building substantially to the condition and character
existing as of the Commencement Date. In no event shall Landlord be required to
repair or replace any Personalty.

 

Article 11 RENT ABATEMENT

 

(a) For purposes of this Article only, the Premises, or any portion thereof,
shall be considered “Untenantable” if Tenant is, in fact, unable to engage in
its regular business practices in the Premises due to (i) damage or destruction,
(ii) loss of utilities, HVAC or elevator service, which loss is within the
ability of Landlord to control, or (iii) a Taking, and (iv) the Premises is not
rendered Untenantable by reason of any negligent or willful act of Tenant, its
agents, servants or employees.

 



Page 20 of 36

 

 

(b) If all or part of the Premises are rendered Untenantable, Tenant shall,
within five (5) business days after the occurrence, notify Landlord that the
Premises, or a part thereof, has been rendered Untenantable (a “Rent Abatement
Notice”). The Rent Abatement Notice shall be in writing, shall specify (i) the
nature of the cause of the Untenantability, (ii) the area(s) of the Premises
Tenant claims to be Untenantable and (iii) the date the space became
Untenantable. The Rent Abatement Notice shall be delivered to Landlord in the
manner required under this Lease for delivery of Notices. If a Rent Abatement
Notice is not delivered to Landlord within the time and in the manner set out
herein, then Tenant shall be deemed to have waived any right to abatement of
Rent.

 

(c) If the Premises are rendered Untenantable, in whole or in part, for a period
of ten (10) or more business days, and the Lease is not terminated pursuant to
the provisions hereof then Rent shall abate proportionately to the portion of
the Premises rendered Untenantable from the date of the event causing the
Untenantability and continuing until the Untenantability is remediated (the
“Abatement Period”). However, the necessity for the completion of any repair,
restoration or other work to be performed by Tenant shall not provide the basis
for abatement of Rent.

 

(d) Determination of the percentage of Rent to be abated shall be reasonably
made by Landlord. If Landlord and Tenant disagree on the extent of the
Untenantability of the Premises, an appropriate third-party professional,
designated by Landlord and reasonably acceptable to Tenant, shall certify to
Landlord and Tenant as to the condition of the Premises (the “Abatement
Certification”), which Abatement Certification shall be binding upon both
parties. The cost of obtaining the Abatement Certification shall be borne by
Tenant and reimbursable to Landlord as Additional Rent.

 

(e) Upon substantial completion of the remediation of the condition resulting in
the Untenantability of the Premises, as reasonably determined by Landlord, the
Abatement Period shall terminate. If Landlord and Tenant disagree on the date of
substantial completion or the tenantability of any part of the Premises, an
appropriate third-party professional, designated by Landlord and reasonably
acceptable to Tenant, shall certify to Landlord and Tenant as to the condition
of the Premises (the “Restoration Certification”), which Restoration
Certification shall be binding upon the parties. The cost of obtaining the
Restoration Certification shall be borne by Tenant and reimbursable to Landlord
as Additional Rent.

 

(f) Anything to the contrary notwithstanding, there shall be no abatement of
Rent for any portion of the Premises in which Tenant continues to operate its
business.

 

Article 12 QUIET POSSESSION

 

Provided no Event of Default remains uncured, Tenant shall have and enjoy,
possession and use of the Premises and all appurtenances thereto during the
Term, which is quiet and undisturbed by Landlord, subject to the terms of this
Lease. This covenant shall be construed as running with Landlord’s estate as
owner of the Premises and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of Landlord’s interest in
the Premises and shall be binding upon successor owners. Tenant shall not,
through its acts or omissions, or the acts or omissions of Tenant’s employees,
agents, servants or contractors, disturb the quiet possession of any other
tenant or occupant of the Building.

 



Page 21 of 36

 

 

Article 13 DEFAULT; REMEDIES AND DAMAGES

 

Section 13.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

 

(a) any failure by Tenant to pay Base Rent on the date it was payable under this
Lease, or any failure by Tenant to pay Additional Rent or other sum of money
payable under this Lease within ten (10) days after notice from Landlord that
such payment of Additional Rent or other sum is due;

 

(b) any interest of Tenant passes to another except as permitted under
Article 5;

 

(c) if proceedings in bankruptcy shall be instituted by or against any Tenant or
guarantor of this Lease, or if any Tenant or guarantor of this Lease shall file,
or any creditor or other person shall file, any petition in bankruptcy under any
law, rule or regulation of the United States of America or of any State, or if a
receiver of the business or assets of Tenant or of any guarantor of this Lease
shall be appointed, or if a general assignment is made by Tenant for the benefit
of creditors, or any sheriff, marshal, constable or other duly constituted
public official takes possession of the Premises, or any part thereof, by
authority of any attachment or execution proceedings, and offers same for sale
publicly, and, with respect to any of the foregoing actions which shall be
involuntary on Tenant’s part, such action is not vacated or withdrawn within
thirty (30) days thereafter;

 

(d) failure to pay Rent in a timely fashion three (3) or more times in any
twelve (12) calendar month period or four (4) or more times during the Term;

 

(e) any other failure by Tenant to perform any of the other terms, of this Lease
(for which Notice and/or cure periods are not otherwise set forth in this Lease)
for more than twenty (20) days after notice of such default shall have been
given to Tenant, or if such default is of such nature that it cannot with due
diligence be completely remedied with said period of twenty (20) days such
longer period of time as may be reasonably necessary to remedy such default
provided Tenant shall commence within said period of twenty (20) days and shall
thereafter diligently prosecute to completion, all steps necessary to remedy
such default, but in no event more than ninety (90) days after notice of such
default shall have been given to Tenant; and

 

(f) an Event of Default provided for under any other section of this Lease.

 



Page 22 of 36

 

 

Section 13.2 Remedies.

 

(a) If an Event of Default shall occur, Landlord shall, in addition to any other
right or remedy available at law, in equity or otherwise, have the right:

 

(i) to bring suit for the collection of Rent and/or other amounts for which
Tenant may be in default, or for the performance of any other covenant or
agreement devolving upon Tenant, all with or without entering into possession or
terminating this Lease;

 

(ii) terminate this Lease and dispossess Tenant and any other occupants thereof,
remove their effects not previously removed by them and hold the Premises free
of this Lease; or

 

(iii) without terminating this Lease, re-enter the Premises by summary
proceedings and dispossess Tenant and any other occupants thereof, remove their
effects not previously removed by them and hold the Premises free of this Lease.
No such re-entry or taking possession of the Premises by Landlord shall be
construed as election on its part to terminate this Lease unless a written
notice of such intention be given to Tenant or unless such termination is
decreed by a court of competent jurisdiction. Landlord may remove all persons
and property from the Premises in accordance with this Section, and store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, without service of notice or resort to legal process (all of which
Tenant expressly waives) and without being guilty of trespass or becoming liable
for any loss which may be occasioned thereby;

 

(b) After such a dispossession or removal, (i) Landlord may re-let the Premises
or any part or parts thereof, for a term or terms which may, at the option of
Landlord, be less than or exceed the period which would otherwise have
constituted the balance of the Term, and (ii) Tenant shall pay to Landlord any
deficiency between the Rent due hereunder plus the reasonable costs and expenses
incurred or paid by Landlord in terminating this Lease or in re-entering the
Premises and in securing possession thereof, as well as the expenses of
re-letting the Premises, including, without limitation, repairing, altering and
preparing the Premises for new tenants, brokers’ commissions, legal fees, and
other expenses and concessions (“Default Costs”), and the amount of rents and
other charges collected on account of the new lease or leases of the Premises
which would otherwise have constituted the balance of the Term (not including
any renewal periods, the commencement of which shall not have occurred prior to
such dispossession or removal). Landlord reserves the right to bring actions or
proceedings for the recovery of any deficits remaining unpaid without being
obliged to await the end of the Term for a final determination of Tenant’s
account, and the commencement or maintenance of any one or more actions or
proceedings shall not bar Landlord from bringing other or subsequent actions or
proceedings for further accruals pursuant to the provisions of this Section. Any
rent received by Landlord from such re-letting shall be applied first to the
payment of any indebtedness (other than Rent due hereunder) of Tenant to
Landlord; second, to the payment of any Default Costs; third, to the payment of
Rent due and unpaid hereunder, and the balance, if any, shall be held by
Landlord and applied in payment of future Rent as it may come due and payable
hereunder.

 



Page 23 of 36

 

 

(c) Landlord agrees to use commercially reasonable efforts to mitigate any
damages occasioned by Tenant’s default. Tenant agrees that Landlord’s duty to
mitigate (i) shall arise only after Landlord regains possession of the Premises,
(ii) shall be deemed satisfied if Landlord has used commercially reasonable
efforts to relet the Premises, whether or not such efforts are successful, and
(iii) shall not require Landlord to market the Premises ahead of other space
which is vacant or about to become vacant in properties owned by Landlord or its
affiliates within five (5) miles of the Premises.

 

(d) Payments of Rent not received by Landlord when due shall accrue interest at
the Interest Rate from the date on which such payment as due until the date full
payment (including accrued interest) is received by Landlord.

 

(e) In addition to the foregoing, if an Event of Default shall occur other than
as to the payment of Rent, Landlord, in addition to any other right or remedy
available at law or in equity, shall have the right, but not the obligation, to
cure such failure. Notwithstanding the above, if, in Landlord’s reasonable
judgment, an emergency shall exist, Landlord may cure such Event of Default upon
such Notice to Tenant as may be reasonable under the circumstances (and may be
without any prior notice if the circumstances shall so require). If Landlord
cures such failure, Tenant shall pay to Landlord on demand, as Additional Rent,
the reasonable and necessary cost or amount thereof, together with interest
thereon at the Interest Rate from the date of outlay of expense until payment.

 

(f) If there is a breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this Lease, Landlord shall have
the right to enjoin such breach and the right to invoke any other remedy allowed
by law or in equity as if re-entry, summary proceedings and other special
remedies were not provided in this Lease for such breach.

 

(g) The right to invoke the remedies set forth herein is cumulative and shall
not preclude Landlord from invoking any other remedy allowed at law, in equity
or otherwise.

 

Article 14 UNAVOIDABLE DELAYS, FORCE MAJEURE

 

With the exception of Tenant’s obligation to pay Rent, if Landlord or Tenant
shall be prevented or delayed from punctually performing any obligation or
satisfying any condition under this Lease by any strike, lockout, labor dispute
or other labor trouble, inability to obtain labor, materials or reasonable
substitutes therefor, act of God, weather, soil conditions, site conditions,
present or future governmental restrictions, regulation or control, governmental
pre-emption or priorities or other conflicts in connection with a national or
other public emergency or shortages of fuel, supply of labor resulting
therefrom, insurrection, sabotage, fire or other casualty, or any other
condition beyond the control of the party required to perform, other than
unavailability of funds or financing (individually and collectively “Unavoidable
Delays”), then the time to perform such obligation or satisfy such condition
shall be extended by the delay caused by such event. If either party shall, as a
result of an Unavoidable Delay, be unable to exercise any right or options
within any time limit provided therefor in this Lease, such time limit shall be
deemed extended for a period equal to the duration of such Unavoidable Delay.
This Lease and the obligations of Tenant to pay Rent hereunder and perform all
of the other covenants, agreements, terms, provisions and conditions hereunder
on the part of Tenant to be performed shall in no way be affected, impaired or
excused because Landlord is unable to fulfill any of its obligations under this
Lease as a result of any Unavoidable Delay.

 



Page 24 of 36

 

 

Article 15 NOTICES

 

(a) Unless specifically provided to the contrary in this Lease, any notices to
be given under this Lease or pursuant to any law or governmental regulation
(individually and collectively, a “Notice”) by Landlord to Tenant or by Tenant
to Landlord shall be in writing (whether or not expressly so provided) and
delivered to the recipient at the respective addresses set forth in the Basic
Provisions of this Lease, or, in the case of Notices to Tenant, to the Premises.

 

(b) Notices shall be deemed delivered and received upon (i) personal delivery;
(ii) three (3) calendar days after being deposited in the United States mail,
registered or certified mail, return receipt requested, postage prepaid; or
(iii) one (1) business day after being sent by overnight express mail or
nationally recognized courier service (e.g., Federal Express) to Landlord or
Tenant, at the respective addresses set forth in the Basic Provisions of this
Lease. Notices may be signed by the attorneys for the party on whose behalf the
notice is sent. Changes in addresses shall be designated by written notice as
provided in this Article.

 

Article 16 ACCESS

 

Landlord and any Fee Mortgagee and any lessor under any ground or underlying
lease, and their respective representatives, may enter the Premises at all
times, upon reasonable advance notice to Tenant, for the purposes of (a)
responding to emergency situations, (b) inspection, (c) making Repairs,
replacements or improvements in or to the Premises or the Building or equipment,
(d) performing other obligations of Landlord or Tenant pursuant to this Lease,
(e) complying with any Legal Requirements, (f) exercising any right reserved to
Landlord by this Lease (including the right during the progress of any such
Repairs, replacements or improvements or while performing work and furnishing
materials in connection with the compliance with any such Legal Requirements to
keep and store within the Premises all necessary materials, tools and equipment)
or (g) during the period commencing twelve (12) months prior to the end of the
Term, for the purpose of exhibiting same to prospective tenants. Nothing herein
contained, however, shall be deemed to impose upon Landlord or any Fee Mortgagee
or lessor, any obligation or liability whatsoever for the care, supervision or
repair of the Premises or Building or any parts thereof other than as herein
provided. If a representative of Tenant shall not be personally present to open
and permit an entry into the Premises at any time when an entry shall be
reasonably necessary or permissible hereunder, Landlord or its agents may enter
by a master key or may, in case of emergency, forcibly enter without rendering
Landlord or its agents liable therefor. Without incurring any liability to
Tenant, Landlord may permit access to the Premises, whether or not Tenant shall
be present, upon demand of any receiver, trustee, assignee for the benefit of
creditors, sheriff, marshal or court officer entitled to, or reasonably
purporting to be entitled to, such access for the purpose of taking possession
of, or removing, Tenant’s property or for any other lawful purpose (but this
provision and any action by Landlord hereunder shall not be deemed a recognition
by Landlord that the person or official making such demand has any right or
interest in or to this Lease, or in or to the Premises), or upon demand of any
representative of the fire, police, building, sanitation or other department of
Governmental Authorities.

 



Page 25 of 36

 

 

Article 17 SIGNS

 

Tenant shall place no signs upon the Premises, Building or Complex except as
permitted by Landlord in its sole discretion. Tenant acknowledges and agrees
that Landlord may desire to have standardized signage and Tenant agrees to
conform with such signage requirements.

 

Article 18 END OF TERM

 

Upon the expiration or other termination of the Term, Tenant shall surrender the
Premises to Landlord. The Premises shall be delivered in substantially the same
condition as on the Commencement Date, broom clean, in good order and condition,
reasonable wear and tear excepted, and otherwise in accordance with the terms of
this Lease. Any Rent which is payable to the Expiration Date or earlier
termination of this Lease which is not then ascertainable shall be paid to
Landlord when the same is determined. Any Personalty remaining in the Premises
after possession of the Premises has been returned to Landlord shall be deemed
abandoned by Tenant to Landlord. Landlord shall have the right to dispose of the
Personalty in any manner Landlord deems appropriate. Tenant agrees to indemnify
and hold Landlord harmless from any and all (i) costs and expenses incurred by
Landlord for the removal or disposal of the abandoned Personalty, and (ii)
claims by third parties for ownership, obligation, payment, debt, loss or damage
to any item or items of Personalty so abandoned. The provisions of this Article
shall survive the Expiration Date or earlier termination of this Lease.

 

Article 19 HOLDING OVER

 

Should Tenant hold over in possession after the Expiration Date, such holding
over shall not be deemed to extend the Term or renew this Lease. Tenant agrees
to indemnify and save Landlord harmless from and against all claims, losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from delay by Tenant in
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay. The parties recognize and agree that
the damage to Landlord resulting from any failure by Tenant to timely surrender
possession of the Premises will be extremely substantial, will exceed the amount
of the Rent and will be impossible to accurately measure. Tenant therefore
agrees that if possession of the Premises is not surrendered to Landlord on the
Expiration Date, in addition to any other rights and remedies Landlord may have
hereunder or at law, and without in any manner limiting Landlord’s right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant’s failure to surrender the Premises as provided herein, Tenant shall pay
to Landlord on account of use and occupancy of the Premises for each month
during which Tenant holds over after the Expiration Date, a sum equal to two
hundred percent (200%) of the aggregate of that portion of the Rent which was
payable under this Lease during the last month of the Term. Nothing herein shall
be deemed to permit Tenant to retain possession of the Premises after the
Expiration Date or to limit in any manner Landlord’s right to regain possession
of the Premises through summary proceeding or otherwise, and no acceptance by
Landlord of payments from Tenant after the Expiration Date shall be deemed to be
other than on account of the amount to be paid by Tenant in accordance with the
provisions of this Article. The provisions of this Article shall survive the
Expiration Date.

 



Page 26 of 36

 

 

Article 20 INDEMNITY

 

Section 20.1 Indemnity.

 

(a) Tenant shall not do or permit any act or thing to be done in or about the
Complex which may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of any Legal Requirement. Tenant shall exercise such control over the
Premises as to fully protect Landlord against any such liability. Tenant shall
indemnify and save the Landlord, the members comprising Landlord and its and
their partners, shareholders, members, officers, directors, employees, agents
and contractors (the “Landlord’s Indemnitees”) harmless from and against (i) all
claims of whatever nature against the Landlord’s Indemnitees arising from any
act, omission or negligence of Tenant, its contractors, licensees, agents,
servants, employees, invitees or visitors (including, without limitation,
statutory liability and liability under worker’s compensation laws), (ii) all
claims against the Landlord’s Indemnitees arising from any accident, injury or
damage whatsoever caused to any person or to the property of any person by
Tenant, its contractors, licensees, agents, servants, employees, invitees or
visitors and occurring during the Term in or about the Premises, and (ii) any
breach, violation or non-performance of any covenant, condition or agreement in
this Lease which devolves upon Tenant.

 

(b) Landlord agrees to indemnify and hold Tenant, its agents, servants and
employees, harmless from any loss or damages, including reasonable attorneys’
fees and costs, resulting from the gross negligence or willful misconduct of
Landlord, its agents, servants and employees.

 

(c) The foregoing indemnifications shall include indemnity from and against any
and all liability, fines, suits, demands, costs and expenses of any kind or
nature (including, without limitation, attorneys’ fees and disbursements)
incurred in or in connection with any such claim or proceeding brought thereon,
and the defense thereof.

 

Section 20.2 Defense. If any claim, action or proceeding is made or brought
against Landlord, Tenant, or any Indemnitees, which either Landlord or Tenant
shall be obligated to indemnify against pursuant to the terms of this Lease,
then, upon demand by any indemnified party, the indemnitor, at its sole cost and
expense, shall defend such claim, action or proceeding in the name of such
indemnified party, if necessary, by such attorneys as such indemnified party
shall approve, which approval shall not be unreasonably withheld. Attorneys for
the indemnitor’s insurer are hereby deemed approved for purposes of this
Section. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 



Page 27 of 36

 

 

Article 21 SUBORDINATION

 

Section 21.1 Fee Mortgage. Landlord shall have the right at any time during the
Term to subject its interest in the Premises, the Building, the Complex and/or
this Lease to any one or more mortgages on Landlord’s interest therein (“Fee
Mortgage”) and to renew, modify, consolidate, replace, extend and/or refinance
any such Fee Mortgage. Landlord shall be entitled to all of the proceeds from
any such Fee Mortgage at any time effected pursuant hereto.

 

Section 21.2 Subordination. This Lease shall at all times be subordinate to any
Fee Mortgage. The foregoing provisions shall be self-operative and no further
instrument of subordination shall be required. If Landlord or any holder of any
Fee Mortgage desires confirmation of such subordination, Tenant shall promptly
execute, without charge therefor, any certificate that Landlord or the Fee
Mortgagee may request, provided that such certificate does not modify the terms
of this Lease.

 

Section 21.3 Attornment. Notwithstanding the provisions of Section 21.2, should
any Fee Mortgagee require that this Lease be prior rather than subordinate to
any such Fee Mortgage, Tenant shall, within ten (10) days after request therefor
by Landlord or such Fee Mortgagee, and without charge therefor, execute a
document effecting or acknowledging such priority, which document shall contain,
at the option of such requesting party, an attornment to the Fee Mortgagee, or
any person acquiring the interest of Landlord as a result of any foreclosure or
the granting of a deed in lieu of foreclosure, as landlord, upon the then
executory terms and conditions of this Lease for the remainder of the Term. If a
Fee Mortgage is foreclosed or title to the Premises transferred to a Fee
Mortgagee by deed in lieu of foreclosure, Tenant shall attorn to Landlord’s
successor.

 

Article 22 CERTIFICATES

 

On the request of either party, Landlord and Tenant shall execute, acknowledge
and deliver to each other, within ten (10) days after request, a written
instrument, duly executed and acknowledged, (i) certifying that this Lease has
not been modified and is in full force and effect or, if there has been a
modification, that this Lease is in full force and effect as modified, stating
such modification, and that this Lease is the only lease between Landlord and
Tenant affecting the Premises, (ii) specifying the dates to which Rent has been
paid, (iii) stating whether or not, to the knowledge of the party executing such
instrument, the other party hereto is in default and, if so, stating the nature
of such default, (iv) stating whether or not there are then existing any
credits, offsets or defenses against the enforcement of any provisions of this
Lease, (v) stating the Commencement Date and the Expiration Date, (vi) stating
which of any options to extend the Term have been exercised, (vii) stating that
there are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy laws of the United States or any state thereof, and (viii)
stating such further information with respect to the Lease or the Premises as
may reasonably be requested. Any such certificate may be relied upon by any
prospective purchaser of the Complex, the Building or the Premises (or any
portion of any of the foregoing) or of the interest of Landlord in any part
thereof, by any mortgagee or prospective mortgagee thereof, by a lessor or
prospective lessor thereof, by any lessee or prospective lessee thereof, or by
any prospective assignee of any mortgage thereof. The failure of Tenant to
execute, acknowledge and deliver to Landlord a statement in accordance with the
provisions of this Article within ten (10) days after request therefor shall
constitute an acknowledgment by Tenant, which may be relied on by any person who
would be entitled to rely upon any such statement, that such statement as
submitted by Landlord is true and correct.

 



Page 28 of 36

 

 

Article 23 PARKING SPACES; USE OF EXTERIOR AREAS

 

Section 23.1 Parking Spaces.

 

(a) Tenant shall, without additional charge, have the use of the number of
Parking Spaces stated in the Basic Provisions section of this Lease. Unless
specifically stated otherwise, parking shall be on a non-designated, unassigned
basis and in common with Landlord, the other tenants of the Complex and other
vehicles permitted in the Complex.

 

(b) Landlord reserves the right to issue parking permits, install a gate system,
or impose any other system Landlord deems necessary for the use of the parking
area, including requiring Tenant to affix parking stickers or other means of
identification and/or furnish Landlord with the license plate numbers of
vehicles operated or controlled by Tenant or its subtenants. Tenant agrees not
to permit vehicles operated or controlled by Tenant or its subtenants to park in
parking spaces allocated to others by Landlord. Landlord shall have the right to
have vehicles violating the provisions of this Lease removed from the Complex at
the cost and expense of the vehicle’s owner or operator.

 

(c) Landlord shall not be required to keep parking spaces clear of unauthorized
vehicles or to otherwise supervise the use of the parking area. Landlord
reserves the right to change any existing or future parking area, roads or
driveways, and may make any Repairs or alterations it deems necessary to the
parking area, roads and driveways and to temporarily revoke or modify the
parking rights granted to Tenant hereunder, provided that no such change shall
permanently reduce the number of available parking spaces nor render the parking
less accessible than at the Commencement Date (except for temporary periods when
necessary repairs are being performed).

 

Section 23.2 Use of Exterior Areas.

 

(a) Tenant shall not use the access driveway, parking areas and loading
platforms so as to interfere with the use by others of the access driveways,
parking areas, other loading areas and the vehicular traffic in and out of the
Complex.

 

(b) Except as specifically permitted under this Lease, Tenant shall have no
right to use any part of the roof of the Building or the exterior Building
walls.

 

(c) Tenant may not utilize any portion of the Complex outside of the Premises
for storage of any kind.

 



Page 29 of 36

 

 

Article 24 WAIVER PROVISIONS

 

Section 24.1 Waivers.

 

(a) Tenant, on its own behalf and on behalf of all persons claiming through or
under Tenant, including all creditors, hereby waives any and all rights which
Tenant and all such persons might otherwise have under any present or future law
to redeem the Premises, or to re-enter or repossess the Premises, or to restore
the operation of this Lease, after Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge; or any re-entry by Landlord; or
any expiration or termination of this Lease and the Term, whether such
dispossess, re-entry, expiration or termination shall be by operation of law or
pursuant to the provisions of this Lease.

 

(b) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other upon any matters whatsoever
arising out of or in any way connected with this Lease, Tenant’s use or
occupancy of the Premises, and/or any claim of injury or damage. It is further
mutually agreed that if Landlord commences any summary proceedings for
non-payment of any Rent, Tenant will not interpose any non-mandatory or
non-compulsory counterclaim of whatever nature or description in any such
proceeding.

 

Section 24.2 Non-Waiver.

 

(a) The failure of Landlord to insist upon strict performance of any of the
terms, of this Lease shall not be deemed a waiver of any rights or remedies that
Landlord may have and shall not be deemed a waiver of any subsequent breach or
default in any of such terms, covenants or conditions. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is granted in
writing signed by Landlord.

 

(b) No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
due shall be deemed to be other than on account of the earliest Rent then due
and payable unless Landlord, in its sole discretion, elects to apply such
payment to a later installment of Rent. No endorsement or statement on any
check, or letter accompanying any rent check or payment shall be deemed an
accord and satisfaction, and Landlord may accept the same without prejudice to
Landlord’s right to recover any balance due or to pursue any other remedy in
this Lease provided.

 

(c) No failure by Landlord to enforce any of the Rules and Regulations against
Tenant and/or any other tenant or occupant of the Complex shall be deemed a
waiver thereof.

 



Page 30 of 36

 

 

(d) No receipt of money by Landlord from Tenant with knowledge of the breach of
term of this Lease, or after the termination hereof, or after the service of any
notice, or after the commencement of any suit, or after final judgment for
possession of the Premises, shall be deemed a waiver of such breach, nor shall
it reinstate, continue or extend the Term, or affect any such notice, demand or
suit.

 

(e) No action or statement by Landlord or Landlord’s agents shall constitute a
cancellation, termination or modification of, or eviction or surrender under,
this Lease, or a waiver of any covenant, condition or provision hereof, nor
relieve Tenant of Tenant’s obligation to pay Rent hereunder. Any acceptance of
surrender, waiver or release by Landlord and any cancellation, termination or
modification of this Lease must be in writing signed by Landlord or by
Landlord’s duly authorized representative.

 

Article 25 MISCELLANEOUS

 

Section 25.1 Rules and Regulations. Tenant shall comply with, and cause its
employees, contractors, subtenants, licensees and business invitees to comply
with, the Rules and Regulations. Landlord reserves the right from time to time
to suspend, amend or supplement the Rules and Regulations and Tenant agrees to
comply with all such Rules and Regulations upon notice of the same from
Landlord. In the case of any conflict or inconsistency between the provisions of
this Lease and any of the Rules and Regulations as originally promulgated or as
changed, the provisions of this Lease shall control. Landlord agrees to make
commercially reasonable efforts to enforce the Rules and Regulations against all
tenants in the Complex in a consistent and non-discriminatory manner.

 

Section 25.2 Relationship of Parties. Nothing contained in this Lease shall be
construed to create the relationship of principal and agent, partnership, joint
venture or any other relationship between the parties hereto other than the
relationship of Landlord and Tenant. Nothing contained herein shall in any way
impose any liability upon the members, officers, partners or directors of
Landlord.

 

Section 25.3 Recording. Neither Landlord nor Tenant shall record this Lease nor
any memorandum, abstract or other form of this Lease.

 

Section 25.4 Captions. The captions, section numbers, and index appearing in
this Lease are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope or intent of such sections or articles
nor in any way affect this Lease.

 

Section 25.5 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Complex is located.

 



Page 31 of 36

 

 

Section 25.6 Mechanics’ Liens. Tenant shall not permit any notices of intention,
notices of commencement or other similar pre-lien filing documents or any liens
to stand against the Complex or any part thereof, by reason of any work, labor,
services or materials done for, or supplied to, or claimed to have been done
for, or supplied to, Tenant or anyone occupying the Premises or any part thereof
through or under Tenant. If any such document or lien shall at any time be filed
against the Premises, Tenant shall cause the same to be discharged of record
within ten (10) days after receipt of Notice of the filing of same, by either
payment, deposit or bond. If Tenant shall fail to discharge any such document or
lien within such period, then, in addition to any other right or remedy of
Landlord, Landlord may, but shall not be obligated to, procure the discharge of
such lien either by paying the amount claimed to be due, or such greater amount
as is otherwise required pursuant to Legal Requirements, by deposit in court or
bonding, and/or Landlord shall be entitled, if Landlord so elects, to compel the
prosecution of an action for the foreclosure of such lien by the lienor and to
pay the amount of the judgment, if any, in favor of the lienor with interest,
costs and allowances. Any amount paid or deposited by Landlord for any of the
aforesaid purposes, and all legal and other expenses of Landlord, including
counsel fees, in defending any such action or in or about procuring the
discharge of such lien, with all necessary disbursements in connection
therewith, together with interest thereon at the Interest Rate from the date of
payment or deposit, shall become due and payable forthwith by Tenant to
Landlord, or, at the option of Landlord, shall be payable by Tenant to Landlord
as Additional Rent.

 

Section 25.7 Brokerage. Landlord and Tenant each represent that it dealt with no
broker or brokers or other person in connection with the negotiation, execution
and delivery of this Lease other than Nexvel Properties, LLC, representing the
Landlord and Third Rock Realty representing the Tenant. Landlord agrees to pay
any commission due Broker in connection with this Lease pursuant to a separate
agreement. Each party shall defend, indemnify and hold the other harmless from
and against any claims or demands for any brokerage commissions, finder’s fees
and/or other compensation resulting from a breach by it of the foregoing
representation.

 

Section 25.8 Limitation of Landlord’s Liability; Authority.

 

(a) The term “Landlord” as used in this Lease means only the owner of the
Premises for the time being, so that in the event of any sale of Landlord’s
interest in the Premises or in this Lease, Landlord shall be and hereby is
entirely freed and relieved of all obligations of Landlord with respect to the
Premises, and it shall be deemed without further agreement between the parties
and such purchaser(s) or assignee(s) that the purchaser or assignee has assumed
and agreed to observe and perform all obligations of Landlord hereunder relating
to the Premises.

 

(b) Except as the same may be attributable solely to the gross negligence or
willful misconduct of the Landlord, its servants, agents, or employees, (i) all
Personalty shall be kept at the sole risk of Tenant and Landlord shall not be
considered the voluntary or involuntary bailee of same, (ii) Landlord shall bear
no responsibility for damage or injury to Tenant or any of its officers, agents
or employees or to any other persons or to any Personalty or to the business of
the Tenant, or any interruption thereof.

 

(c) It is specifically understood and agreed that there shall be no personal
liability on Landlord in respect to any of the covenants, conditions, or
provisions of this Lease. If there is a breach or default by Landlord under this
Lease, Tenant shall look solely to the equity of Landlord in the Building for
the satisfaction of Tenant’s claims, and to no other property or assets of
Landlord. No constituent of Landlord including, without limitation, any agent,
partner, member, shareholder, managing agent or otherwise shall be in any manner
personally liable under this Lease.

 



Page 32 of 36

 

 

Section 25.9 Attorneys’ Fees. Should any party hereto institute any action or
proceeding in court to enforce any provision hereof, or for damages or for
declaratory or other relief hereunder, the prevailing party shall be entitled to
receive from the losing party, in addition to court costs, reasonable attorneys’
fees as determined by the court, and said amount may be made a part of the
judgment against the losing party.

 

Section 25.10 Arbitration. In any case where this Lease provides for the
settlement of a dispute by arbitration, said arbitration shall under the
auspices of the American Arbitration Association. The rules of the American
Arbitration Association from time to time in effect shall apply (to the extent
appropriate). Any award shall be enforceable by proper proceedings in any court
having jurisdiction. The arbitrator, regardless of how appointed, may determine
how the expenses of the arbitration, including reasonable attorney’s fees, and
disbursements of the successful party, shall be borne as between Landlord and
Tenant. Nothing in this Section shall preclude Landlord or Tenant from
exercising their rights to make payments or perform any work to cure alleged
defaults prior to or during the course of arbitration, if any delay in complying
with any requirements of this Lease by Landlord or Tenant might subject the
other to any fine or penalty, or to prosecution for a crime, or if it would
constitute a default by Landlord under any mortgage.

 

Section 25.11 Non-Binding Until Executed. This Lease is offered for signature by
Tenant and it is understood that this Lease shall not be binding upon Landlord
or Tenant unless and until Landlord and Tenant shall have executed and
unconditionally delivered a fully executed copy of this Lease to each other. The
acceptance by Landlord of the Security shall not render this Lease effective
unless and until Landlord shall have executed and delivered to Tenant a fully
executed copy of this Lease.

 

Section 25.12 No Claim for Damages. Tenant hereby waives any claim against
Landlord which Tenant may have based upon any assertion that Landlord has
unreasonably withheld or delayed any consent or approval requested by Tenant,
and Tenant agrees that its sole remedy shall be an action or proceeding to
enforce any related provision or for specific performance, injunction or
declaratory judgment. If there is a determination that such consent or approval
has been withheld or delayed unreasonably, the requested consent or approval
shall be deemed to have been granted; however, Landlord shall have no liability
to Tenant for its refusal or failure to give such consent or approval.

 

Section 25.13 Independent Covenants. Tenant agrees that Tenant’s covenants and
obligations under this Lease (“Tenant’s Obligations”) shall be independent of
Landlord’s covenants and obligations under this Lease (“Landlord’s Obligations”)
and that each such covenant and obligation is independent of any other covenant
or obligation. Landlord’s breach or non-performance of any of Landlord’s
Obligations shall not excuse Tenant of Tenant’s Obligations, and shall not be
the basis for any defense, of any kind or nature whatsoever, to any suit by
Landlord for Tenant’s breach or non-performance of any of Tenant’s Obligations
(including, without limitation, Tenant’s failure to pay Rent). It is the express
agreement of Landlord and Tenant that all payments of Base Rent and Additional
Rent due under this Lease are absolutely and unconditionally due at the time set
forth herein, without any right of set-off or deduction of any kind or nature
whatsoever except as expressly provided to the contrary in this Lease.

 



Page 33 of 36

 

 

Section 25.14 Interpretation. No provision of this Lease shall be construed
against or interpreted to the disadvantage of either Landlord or Tenant by any
court or other governmental or judicial authority by reason of either Landlord
or Tenant having or being deemed to have drafted, structured or dictated such
provision.

 

Section 25.15 Entire Agreement. This Lease contains the entire agreement of the
parties hereto and supersedes all other agreements or understandings between
them, whether oral or otherwise, and all such other agreements are merged
herein. No modification, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party.

 

Section 25.16 Binding Effect. The covenants and conditions of this Lease shall
inure to and bind the heirs, successors, executors, administrators and assigns
of the parties hereto. It is understood and agreed, however, that the Landlord’s
Obligations shall not be binding upon Landlord herein named with respect to any
period subsequent to the transfer of its interest in the Building or Complex,
that in the event of such transfer said covenants and obligations shall
thereafter be binding upon each transferee of such interest of Landlord herein
named, but only with respect to the period ending with a subsequent transfer of
such interest, and that a lease of the entire interest shall be deemed a
transfer within the meaning of this Section.

 

Section 25.17 Severability. If any provision of this Lease or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby and
each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.

 

Section 25.18 Relocation. Landlord hereby reserves the right, at its sole
expense and on at least sixty (60) days’ prior written Notice, to require Tenant
to move from the Premises to other space within the Complex. The relocated space
shall be of comparable size and decor. If Tenant is relocated pursuant to the
provisions of this Section, Landlord will pay (i) all reasonable, documented
expenses of preparing and decorating the relocated space so that it will be
substantially similar to the Premises from which the Tenant is moving, (ii) the
reasonable, documented expenses of moving Tenant’s furniture and equipment to
the relocated space and (iii) any other direct costs incurred by Tenant because
of Relocation.

 

Section 25.19 Patriot Act. Landlord and Tenant each represents and warrants to
the other that, to their knowledge: (i) they are not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a Specially Designated National and Blocked
Person, or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and (ii) they are not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation

 



Page 34 of 36

 

 

Section 25.20 Confidentiality. Tenant acknowledges that the terms and conditions
of this Lease are to remain confidential for the Landlord’s benefit, and may not
be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent. The consent by the
Landlord to any disclosures shall not be deemed to be a waiver on the part of
the Landlord of any prohibition against any future disclosure.

 

Section 25.21 Radon Disclosure. Pursuant to Florida Statutes Section 404.056[5],
the following disclosure is required by law: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from the county public health unit. Landlord makes no
representation to Tenant concerning the presence or absence of radon gas in the
Premises or the Building at any time or in any quantity. By executing this
Lease, Tenant expressly releases Landlord from any loss, claim, liability, or
damage now or hereafter arising from or relating to the presence at any time of
such substances in the Premises or the Building.

 

Page 35 of 36

 

 

IN WITNESS WHEREOF, the parties have this day set their hands and seals.

 



Signed, Sealed and Delivered   LANDLORD:       In the presence of:   OAKLAND
COMMERCE CENTER, LLC
a Florida limited liability           By:              Landlord Witness #1  
Rafael Hernandez     Managing Director       Landlord Witness #2      

 

    TENANT:           FLEXSHOPPER, LLC
a Foreign limited liability company         By:  /s/ Brad Bernstein Tenant
Witness #1   Brad Bernstein     Title:  CEO       Tenant Witness #2      

 

 

Page 36 of 36



 

 

 

 

 

